UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 2)* Sevcon, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) Matthew C. Dallett Edwards Wildman Palmer LLP 111 Huntington Avenue Boston, MA 02199 (617) 239-0100 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 25, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. [ ] Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Section 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 878293109 1. Names of Reporting Persons. Bernard F. Start 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) [ ] (b) [ ] 3. SEC Use Only 4. Source of Funds (See Instructions) OO 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) [ ] 6. Citizenship or Place of Organization United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7. Sole Voting Power 8. Shared Voting Power 0 9. Sole Dispositive Power Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [ ] Percent of Class Represented by Amount in Row (11) 3.6% Type of Reporting Person (See Instructions) IN Introductory Note This Schedule 13D/A amends the Schedule 13D originally filed by the reporting person on July 11, 1988, as amended on January 27, 2011 (the “Schedule 13D”).Except as supplemented by Items 3 and 5, there is no change to the Schedule 13D as previously amended. Item 3. Sources and Amount of Funds or Other Consideration Item 3 is supplemented with the following: The securities acquired by Mr. Start on January 24, 2012 and listed on Exhibit A were acquired directly from the Issuer for no consideration in connection with Mr. Start’s service on the Issuer’s Board of Directors. Item 5. Interest in Securities of the Issuer Item 5 is amended and restated as follows: On September 25, 2012, the reporting person ceased to be the beneficial owner of more than five percent (5%) of the outstanding Common Stock. As of that date, Mr. Start was the direct beneficial owner of 125,389 shares of the Common Stock.He had sole power to vote and to dispose of all of such shares.As of September 25, 2012, Mr. Start’s wife held an additional 123,488 shares of the Common Stock. She had sole power to vote and to dispose of all of such shares, and Mr. Start disclaimed beneficial ownership of all of his wife’s shares.Mr. Start’s total beneficial ownership, excluding the 123,488 shares held by his wife, represented 3.6% of the outstanding Common Stock. Exhibit A is a list of transactions by Mr. Start, as of September 25, 2012, with respect to the Common Stock since his most recent report on Schedule 13D. S I G N A T U R E After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete, and correct. Date: February 4, 2014 By: /s/Bernard F. Start Name: Bernard F. Start EXHIBIT A Date Number of Shares Price per Share Description of the Transaction 1/24/2012 $0 Acquisition by a grant of restricted stock by the Issuer for no consideration under the Issuer’s 1996 Equity Incentive Plan 9/25/2012 $0 Gift of shares to the reporting person’s spouse
